                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Justin Jackson,

                        Plaintiff,      Case No. 18-cv-10214

v.                                      Judith E. Levy
                                        United States District Judge
Commissioner of Social Security,
                                        Mag. Judge Stephanie Dawkins
                        Defendant.      Davis

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [16]

     Plaintiff Justin Jackson appeals his denial of Supplemental

Security Income (“SSI”) benefits. Before the Court is Magistrate Judge

Stephanie Dawkins Davis’s Report and Recommendation (“R&R”)

recommending the Court deny plaintiff’s motion for summary judgment

(Dkt. 12) and grant defendant’s motion for summary judgment (Dkt. 15).

Plaintiff filed one timely objection (Dkt. 17), and defendant replied to

plaintiff’s objection (Dkt. 18). For the reasons set forth below, plaintiff’s

objection is overruled, and the R&R is adopted in full.

     I.    Background
     Plaintiff was awarded SSI benefits as a child, but upon

redetermination at age 18, he was denied continuation of benefits as an

adult. (Tr. at 69.) The Administrative Law Judge (“ALJ”) determined that

plaintiff did not have an impairment or combination or impairments that

met the adult listings at step three of the five-step analysis. (Tr. at 14.)

At step five, the ALJ determined that plaintiff

     had the residual functional capacity [“RFC”] to perform a full
     range of work at all exertional levels but with the following
     non-exertional limitations: no concentrated exposure to
     environmental irritants; no exposure to unprotected heights;
     work is limited to simple, routine, and repetitive tasks with
     only occasional interaction with the public and coworkers; no
     climbing of ladders, ropes, or scaffolds; and no concentrated
     exposure to excessive noise.

(Tr. at 16.) Since this RFC permitted plaintiff to work a significant

number of jobs available in the national economy, benefits were denied.

     On appeal, Judge Davis determined that the ALJ’s analysis was

correct and supported by substantial evidence. Plaintiff now objects and

argues that ALJ’s RFC determination at Step Five was supported by

substantial evidence.



     II.   Legal Standard

                                     2
      Parties are required to make specific objections to specific errors in

a magistrate judge’s report and recommendation rather than restate

arguments already presented to and considered by the magistrate judge.

Funderburg v. Comm’r of Soc. Sec., Case No. 15-cv-10068, 2016 U.S. Dist.

LEXIS 36492, at *1 (E.D. Mich. Mar. 22, 2016); see also Coleman-Bey v.

Bouchard, 287 F. App’x 420, 421–22 (6th Cir. 2008) (“Appellant's

objections merely restate his First Amendment claim, which was rejected

for   the   reasons   stated   in   the   magistrate   judge's   report   and

recommendation.”). The Court reviews proper objections to the

magistrate judge’s recommended disposition de novo. Fed. R. Civ. P. 72.

      III. Objection One

      As stated above, plaintiff’s single objection focuses on Judge Davis’

upholding of the ALJ’s RFC determination. Plaintiff argues “the

Magistrate incorrectly found that ‘The limited treatment notes in the

record do not suggest that Jackson is more limited than stated in the

RFC.’” (Dkt. 17 at 4.) He continues that “[a] proper assessment of

Plaintiff’s mental RFC would conclude that his current state prevents

him from engaging in or maintaining competitive, full-time employment




                                      3
of any kind because of his limited mental RFC.” (Id.) 1 His argument is

not new and is instead an improper objection restating an argument

considered and rejected by Judge Davis. (See Dkt. 12 at 12–13.)

      To the extent plaintiff highlights new evidence to support his

argument     regarding    RFC,    it   is   unpersuasive.    An ALJ’s      RFC

determination must be upheld if supported by substantial evidence. See

Sorrell v. Comm’r of Soc. Sec., 656 F. App’x 162, 168, 172–73 (6th Cir.

2016). Plaintiff points to testimony regarding his mood and irritability to

support his argument that it is “impossible for Plaintiff to perform work.”

(Dkt. 17 at 5.) But these symptoms were appropriately considered by the

ALJ. (Tr. at 17.) And in any event, his argument misses the mark. “Even

if there were substantial evidence supporting a different RFC, if the

ALJ's decision was within the ‘zone of choice,’ it must be affirmed.”

Gauvreau v. Comm'r of Soc. Sec., No. 17-12525, 2018 U.S. Dist. LEXIS

215807, at *17 (E.D. Mich. Nov. 27, 2018). Here, plaintiff does not identify




      1This statement in his objection is clearly an argument from his motion for
summary judgment, in which he argued, “A proper assessment of Plaintiff’s mental
RFC would conclude that his current state prevents him from engaging in or
maintaining competitive, full-time employment of any kind because of his limited
mental RFC.” (Dkt. 12 at 13.)
                                       4
any specific factual or legal error in the R&R’s conclusion that this ALJ’s

determination was within that zone of choice. The objection is denied.

     IV.   Conclusion

     Accordingly, The report and recommendation (Dkt. 16) is

ADOPTED;

     Plaintiff’s motion for summary judgment (Dkt. 12) is DENIED;

     Defendant’s    motion    for   summary    judgment    (Dkt.   15)   is

GRANTED; and

           The findings of the Commissioner are ADOPTED and this

case is hereby DISMISSED.

     IT IS SO ORDERED.

Dated: March 20, 2019                    s/Judith E. Levy
     Ann Arbor, Michigan                 JUDITH E. LEVY
                                         United States District Judge

                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 20, 2019.
                                         s/Shawna Burns
                                         SHAWNA BURNS
                                         Case Manager



                                     5
